United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3216
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                Kevin Roger Doerr

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                 ____________

                             Submitted: May 12, 2022
                              Filed: August 2, 2022
                                  ____________

Before ERICKSON, STRAS, and KOBES, Circuit Judges.
                            ____________

KOBES, Circuit Judge.

      In 2020, Kevin Doerr drove drunk through the White Earth Indian
Reservation. Local residents tried to stop him, but he struck and pinned one of them,
N.V., under his car. A jury convicted Doerr of assault with a dangerous weapon 1


      1
      18 U.S.C. § 113(a)(3), which Doerr is subject to under 18 U.S.C. §§ 1151,
1153(a).
and assault resulting in serious bodily injury.2 The district court 3 varied upward
from the Guidelines and sentenced Doerr to 80 months on each count, to run
consecutively. Doerr appeals, arguing that: (1) he was too drunk to have the specific
intent to assault N.V.; (2) he ran over N.V. in self-defense; (3) his convictions violate
the Double Jeopardy clause; and (4) his sentence was substantively unreasonable.
Because those arguments are meritless, we affirm.

                                           I.

       The incident started when Doerr drove to his then-girlfriend’s house. He
wanted to talk to her, but she refused to come outside. After being turned away,
Doerr started speeding and swerving his car through the neighborhood. Fearing that
someone could get hurt, N.V. and his brother C.V. walked outside, yelling at Doerr
to stop. Doerr parked his car on the street and started arguing with the two. Doerr’s
brother, D.D., came outside to join in the argument and tried to take away Doerr’s
keys. According to witnesses, no punches were thrown, and no guns were drawn.

       Doerr got back in his car and accelerated backwards, running over D.D.
Neighbors saw this and ran outside to try to stop him. Doerr then redirected his
attack toward the neighbors. His first and second attempts to hit them were stopped
by the street curb. But on the third, he managed to jump the curb and pin N.V. under
his car, gravely injuring him. Doerr then jumped out of his car and began stomping
on N.V.’s head. The crowd raced to N.V.’s defense, and managed to subdue Doerr
until police arrived.4 When police spoke with Doerr during his arrest, they described
his responses as logical. He yelled profanities and spat in the face of an officer when




      2
        18 U.S.C. § 113(a)(6).
      3
        The Honorable Susan R. Nelson, United States District Judge for the District
of Minnesota.
      4
        A gun was later found outside Doerr’s car, but no one claimed to own it.
                                       -2-
he was put in the squad car. At the police station, Doerr’s blood alcohol level was
0.182, over two times the legal limit in Minnesota.5

       Prosecutors charged Doerr on four counts: two for assaulting N.V. and D.D.
with a dangerous weapon (his car), and two for assaulting N.V. and D.D. and causing
serious bodily injury. At trial, the jury was instructed that Doerr could not be
convicted for assault with a dangerous weapon “if the effect of the alcohol made it
impossible for [Doerr] to have had a specific intent to cause bodily harm.” The jury
was also instructed that he could not be convicted if he “reasonably believe[d] that
force [was] necessary to protect himself from what he reasonably believe[d] to be
unlawful physical harm about to be inflicted by another.” The jury returned a guilty
verdict for the two counts involving N.V., but found Doerr not guilty for the two
counts involving D.D. The district court calculated Doerr’s Guidelines range as
100–125 months; however, it varied upward to 160 months to account for Doerr’s
prior vehicular homicide conviction and the trauma he caused N.V. and D.D. Doerr
appeals.

                                         II.

       Doerr first says that there was insufficient evidence for a reasonable jury to
find that he had the specific intent to assault N.V.—basically, that he was too drunk
to commit the crime. We review the sufficiency of the evidence to sustain a verdict
de novo, viewing the evidence in the light most favorable to the verdict and drawing
all reasonable inferences in its favor. United States v. Earth, 984 F.3d 1289, 1300
(8th Cir. 2021). A conviction will be reversed “only if no reasonable jury could have
found the accused guilty beyond a reasonable doubt.” Id. (citation omitted).

      We find that there was enough evidence for a reasonable factfinder to
conclude that Doerr intended to assault N.V. The jury’s verdict was supported by

      5
       Expert witness James Dahlke testified that, at the time Doerr was driving, his
blood alcohol level was probably between 0.2 and 0.25, nearly three times the legal
limit.
                                       -3-
evidence that: Doerr aimed his car at local residents; he attempted to jump the curb
three times; he stomped on N.V.’s head after hitting him with his car; and police
described his responses afterwards as logical. Both common sense and our caselaw
require affirming Doerr’s conviction. See United States v. Waldman, 310 F.3d 1074,
1078 (8th Cir. 2002) (affirming finding of specific intent to cause death or serious
bodily harm based on defendant threatening and aiming a gun at victim).

                                         III.

       Doerr next argues that no reasonable jury could have found that he was not
acting in self-defense. 6 He argues that there was ample evidence introduced at trial
that he reasonably believed force was necessary to protect himself from the crowd,
including testimony that: at least one person in the crowd was throwing rocks at his
car, and a jack was thrown through his front windshield; guns had been drawn before
N.V. was hit; a person in the crowd was pointing a gun at Doerr; and N.V. was
holding a rifle before Doerr struck him.

       We disagree. The jury had significant evidence that Doerr was not acting in
self-defense, including testimony that: Doerr initiated the assault; 7 N.V. was trying
to stop Doerr from racing through the streets and hurting someone; residents
retreated when Doerr reentered his car; and Doerr got out of his car to stomp on
N.V.’s head after running him over. That’s more than enough evidence for a
reasonable jury to find that Doerr was not acting in self-defense, even in light of
conflicting witness testimony. See United States v. Hodge, 594 F.3d 614, 618 (8th
Cir. 2010) (“A jury’s credibility determinations are well-nigh unreviewable because


      6
         Observant readers may notice that this argument is at odds with Doerr’s first
argument. He both claims that no reasonable factfinder could think he had the intent
to cause bodily harm to N.V., and that no reasonable factfinder could find that he
did not have the intent to act in self-defense when he ran over N.V.
       7
         See United States v. Milk, 447 F.3d 593, 599 (8th Cir. 2006) (noting that
evidence “show[ing] that it was actually [defendant] who initiated the assault . . . .
is inconsistent with a self-defense claim, be it a perfect or imperfect one”).
                                           -4-
the jury is in the best position to assess the credibility of witnesses and resolve
inconsistent testimony.”).

                                          IV.

       Even if his convictions were valid, Doerr claims, sentencing him to
consecutive terms for both assault with a deadly weapon and assault resulting in
serious bodily injury violates the Double Jeopardy clause. But that argument is
foreclosed by both Supreme Court and Eighth Circuit precedent. The test for Double
Jeopardy violations, established in Blockburger v. United States, is “whether each
[crime] requires proof of a fact which the other does not.” 284 U.S. 299, 304 (1932).
As we noted in United States v. Eagle, assault with a deadly weapon and assault
resulting in serious bodily injury have distinct requirements—one requires use of a
deadly weapon, and one requires serious bodily injury. 586 F.2d 1193, 1197 (8th
Cir. 1978).

                                          V.

       Finally, Doerr contends that his 160-month sentence is substantively
unreasonable. We review the substantive reasonableness of a sentence for abuse of
discretion. United States v. Merrell, 842 F.3d 577, 584 (8th Cir. 2016). We will
reverse only where the district court “fails to consider a relevant and significant
factor, gives significant weight to an irrelevant or improper factor, or considers the
appropriate factors but commits a clear error of judgment in weighing those factors.”
United States v. Ali, 799 F.3d 1008, 1033 (8th Cir. 2015) (citation omitted).

       We see no abuse of discretion. The district court considered Doerr’s
mitigating factors, such as his alcoholism, intoxication at the time of the offense, and
troubled childhood. But the court thought that his conduct “warrant[ed] a significant
sentence” in light of his prior vehicular homicide conviction, prior domestic assaults,
and the “serious, painful, life-threatening injuries to [his] victim.” “Where a district
court in imposing a sentence makes an individualized assessment based on the facts
                                          -5-
presented, addressing the defendant’s proffered information in its consideration of
the § 3553(a) factors, such sentence is not unreasonable.” United States v. Parker,
762 F.3d 801, 812 (8th Cir. 2014) (citation omitted) (cleaned up).

                                       VI.

      We affirm.
                      ______________________________




                                        -6-